UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1790



EDWARD MARTIN MCKENNA, SR.,

                                             Plaintiff - Appellant,

          versus


R. C. LEE; JIM GODWIN; ANDY ARTOLA; JUDY
CHAPMAN; GEORGE LIPSCOMB; JANICE FAULKNER;
CAROL HOWARD; LYNN PHILLIPS; THEODIS BECK;
JOHN DOES 1-34; 3M COMPANY,

                                            Defendants - Appellees,

          and


MICHAEL F. EASLEY; HAL F. ASKINS; JEFFREY R.
EDWARD; MARTIN T. MALTER; DOUGLAS F. MCINTOSH;
MARK A. LEWIS; SUSAN FREYA OLIVE; PETER L.
OLSON;   CHARLES   BULLOCK;   FINESSE   COUCH;
REGINALD MEWBORN; J. BAKE WILLIAMS; GREGORY T.
WAH; PATRICK BALLANTINE,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-911-BR)


Submitted:   November 27, 2002          Decided:    December 20, 2002


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Edward Martin McKenna, Sr., Appellant Pro Se. Neil Clark Dalton,
James Philip Allen, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina; James Donald Cowan, Jr., SMITH
MOORE, L.L.P., Greensboro, North Carolina; Shannon R. Joseph, SMITH
MOORE L.L.P., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward Martin McKenna, Sr., appeals the district court’s order

granting summary judgment to the Appellees and denying relief on

his copyright infringement action. We have reviewed the record and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.       See McKenna v. Lee, No. CA-00-911-BR

(E.D.N.C. July 2, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED



                                    2